UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05569 Franklin Universal Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 8/31 Date of reporting period: 6/30/12 Item 1. Proxy Voting Records. ALLIANT ENERGY CORPORATION Meeting Date:MAY 17, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:LNT Security ID:018802108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick E. Allen Management For For 1.2 Elect Director Patricia L. Kampling Management For For 1.3 Elect Director Ann K. Newhall Management For For 1.4 Elect Director Dean C. Oestreich Management For For 1.5 Elect Director Carol P. Sanders Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For AMERICAN ELECTRIC POWER COMPANY, INC. Meeting Date:APR 24, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:AEP Security ID:025537101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Nicholas K. Akins Management For For 2 Elect Director David J. Anderson Management For For 3 Elect Director James F. Cordes Management For For 4 Elect Director Ralph D. Crosby, Jr. Management For For 5 Elect Director Linda A. Goodspeed Management For For 6 Elect Director Thomas E. Hoaglin Management For For 7 Elect Director Michael G. Morris Management For For 8 Elect Director Richard C. Notebaert Management For For 9 Elect Director Lionel L. Nowell, III Management For For 10 Elect Director Richard L. Sandor Management For For 11 Elect Director Sara Martinez Tucker Management For For 12 Elect Director John F. Turner Management For For 13 Approve Executive Incentive Bonus Plan Management For For 14 Ratify Auditors Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CENTERPOINT ENERGY, INC. Meeting Date:APR 26, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:CNP Security ID:15189T107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Donald R. Campbell Management For For 2 Elect Director Milton Carroll Management For For 3 Elect Director O. Holcombe Crosswell Management For For 4 Elect Director Michael P. Johnson Management For For 5 Elect Director Janiece M. Longoria Management For For 6 Elect Director David M. McClanahan Management For For 7 Elect Director Susan O. Rheney Management For For 8 Elect Director R. A. Walker Management For For 9 Elect Director Peter S. Wareing Management For For 10 Elect Director Sherman M. Wolff Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CONSOLIDATED EDISON, INC. Meeting Date:MAY 21, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:ED Security ID:209115104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Kevin Burke Management For For 2 Elect Director Vincent A. Calarco Management For For 3 Elect Director George Campbell, Jr. Management For For 4 Elect Director Gordon J. Davis Management For For 5 Elect Director Michael J. Del Giudice Management For For 6 Elect Director Ellen V. Futter Management For For 7 Elect Director John F. Hennessy, III Management For For 8 Elect Director John F. Killian Management For For 9 Elect Director Eugene R. McGrath Management For For 10 Elect Director Sally H. Pinero Management For For 11 Elect Director Michael W. Ranger Management For For 12 Elect Director L. Frederick Sutherland Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Increase Disclosure of Executive Compensation Shareholder Against Against DEX ONE CORPORATION Meeting Date:MAY 08, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:DEXO Security ID:25212W100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jonathan B. Bulkeley Management For For 2 Elect Director Eugene I. Davis Management For For 3 Elect Director Richard L. Kuersteiner Management For For 4 Elect Director W. Kirk Liddell Management For For 5 Elect Director Mark A. McEachen Management For For 6 Elect Director Alfred T. Mockett Management For For 7 Elect Director Alan F. Schultz Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Ratify Auditors Management For For DOMINION RESOURCES, INC. Meeting Date:MAY 08, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:D Security ID:25746U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director William P. Barr Management For For 2 Elect Director Peter W. Brown Management For For 3 Elect Director Helen E. Dragas Management For For 4 Elect Director Thomas F. Farrell, II Management For For 5 Elect Director John W. Harris Management For For 6 Elect Director Robert S. Jepson, Jr. Management For For 7 Elect Director Mark J. Kington Management For For 8 Elect Director Frank S. Royal Management For For 9 Elect Director Robert H. Spilman, Jr. Management For For 10 Elect Director David A. Wollard Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Adopt Renewable Energy Production Goal Shareholder Against Against 14 Report on Encouraging Customer Use of Renewable Energy Systems Shareholder Against Against 15 Report on Plant Closures Shareholder Against Against 16 Report on Coal Use from Mountaintop Removal Mining Shareholder Against Against 17 Report on Impacts and Risks of Natural Gas Shareholder Against Against 18 Review and Report on Nuclear Safety Shareholder Against Against DUKE ENERGY CORPORATION Meeting Date:AUG 23, 2011 Record Date:JUL 05, 2011 Meeting Type:SPECIAL Ticker:DUK Security ID:26441C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reverse Stock Split Management For For 2 Issue Shares in Connection with Acquisition Management For For 3 Adjourn Meeting Management For For DUKE ENERGY CORPORATION Meeting Date:MAY 03, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:DUK Security ID:26441C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Barnet, III Management For For 1.2 Elect Director G. Alex Bernhardt, Sr. Management For For 1.3 Elect Director Michael G. Browning Management For For 1.4 Elect Director Daniel R. DiMicco Management For For 1.5 Elect Director John H. Forsgren Management For For 1.6 Elect Director Ann Maynard Gray Management For For 1.7 Elect Director James H. Hance, Jr. Management For For 1.8 Elect Director E. James Reinsch Management For For 1.9 Elect Director James T. Rhodes Management For For 1.10 Elect Director James E. Rogers Management For For 1.11 Elect Director Philip R. Sharp Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Management For For 5 Report on Financial Risks of Coal Reliance Shareholder Against Against 6 Require a Majority Vote for the Election of Directors Shareholder Against For EDISON INTERNATIONAL Meeting Date:APR 26, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:EIX Security ID:281020107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jagjeet S. Bindra Management For For 2 Elect Director Vanessa C.L. Chang Management For For 3 Elect Director France A. Cordova Management For For 4 Elect Director Theodore F. Craver, Jr. Management For For 5 Elect Director Charles B. Curtis Management For For 6 Elect Director Bradford M. Freeman Management For For 7 Elect Director Luis G. Nogales Management For For 8 Elect Director Ronald L. Olson Management For Against 9 Elect Director Richard T. Schlosberg, III Management For For 10 Elect Director Thomas C. Sutton Management For For 11 Elect Director Peter J. Taylor Management For For 12 Elect Director Brett White Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Require Independent Board Chairman Shareholder Against Against ENTERGY CORPORATION Meeting Date:MAY 04, 2012 Record Date:MAR 06, 2012 Meeting Type:ANNUAL Ticker:ETR Security ID:29364G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Maureen Scannell Bateman Management For For 2 Elect Director Gary W. Edwards Management For For 3 Elect Director Alexis M. Herman Management For For 4 Elect Director Donald C. Hintz Management For For 5 Elect Director J. Wayne Leonard Management For For 6 Elect Director Stuart L. Levenick Management For For 7 Elect Director Blanche L. Lincoln Management For For 8 Elect Director Stewart C. Myers Management For For 9 Elect Director William A. Percy, II Management For For 10 Elect Director W.J. Tauzin Management For For 11 Elect Director Steven V. Wilkinson Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EXELON CORPORATION Meeting Date:NOV 17, 2011 Record Date:OCT 07, 2011 Meeting Type:SPECIAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For EXELON CORPORATION Meeting Date:APR 02, 2012 Record Date:FEB 07, 2012 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John A. Canning, Jr. Management For For 2 Elect Director Christopher M. Crane Management For For 3 Elect Director M. Walter D'Alessio Management For For 4 Elect Director Nicholas DeBenedictis Management For For 5 Elect Director Nelson A. Diaz Management For For 6 Elect Director Sue L. Gin Management For For 7 Elect Director Rosemarie B. Greco Management For For 8 Elect Director Paul L. Joskow, Ph. D. Management For For 9 Elect Director Richard W. Mies Management For For 10 Elect Director John M. Palms, Ph. D. Management For For 11 Elect Director William C. Richardson, Ph. D. Management For For 12 Elect Director Thomas J. Ridge Management For For 13 Elect Director John W. Rogers, Jr. Management For For 14 Elect Director John W. Rowe Management For For 15 Elect Director Stephen D. Steinour Management For For 16 Elect Director Don Thompson Management For For 17 Elect Director Ann C. Berzin Management For For 18 Elect Director Yves C. de Balmann Management For For 19 Elect Director Robert J. Lawless Management For For 20 Elect Director Mayo A. Shattuck III Management For For 21 Ratify Auditors Management For For 22 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FIRSTENERGY CORP. Meeting Date:MAY 15, 2012 Record Date:MAR 21, 2012 Meeting Type:ANNUAL Ticker:FE Security ID:337932107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul T. Addison Management For For 1.2 Elect Director Anthony J. Alexander Management For For 1.3 Elect Director Michael J. Anderson Management For For 1.4 Elect Director Carol A. Cartwright Management For For 1.5 Elect Director William T. Cottle Management For For 1.6 Elect Director Robert B. Heisler, Jr. Management For For 1.7 Elect DirectorJulia L. Johnson Management For For 1.8 Elect DirectorTed J. Kleisner Management For For 1.9 Elect Director Donald T. Misheff Management For For 1.10 Elect Director Ernest J. Novak, Jr. Management For For 1.11 Elect Director Christopher D. Pappas Management For For 1.12 Elect Director Catherine A. Rein Management For For 1.13 Elect Director George M. Smart Management For For 1.14 Elect Director Wes M. Taylor Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Coal Combustion Waste Hazard and Risk Mitigation Efforts Shareholder Against Against 6 Report on Plans to Reduce Coal-Related Costs and Risks Shareholder Against Against 7 Reduce Supermajority Vote Requirement Shareholder Against For GREAT PLAINS ENERGY INCORPORATED Meeting Date:MAY 01, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:GXP Security ID:391164100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terry Bassham Management For For 1.2 Elect Director David L. Bodde Management For For 1.3 Elect Director Michael J. Chesser Management For For 1.4 Elect Director Randall C. Ferguson, Jr. Management For For 1.5 Elect Director Gary D. Forsee Management For For 1.6 Elect Director Thomas D. Hyde Management For For 1.7 Elect Director James A. Mitchell Management For For 1.8 Elect Director John J. Sherman Management For For 1.9 Elect Director Linda H. Talbott Management For For 1.10 Elect Director Robert H. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For NEXTERA ENERGY, INC. Meeting Date:MAY 25, 2012 Record Date:MAR 27, 2012 Meeting Type:ANNUAL Ticker:NEE Security ID:65339F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Sherry S. Barrat Management For For 2 Elect Director Robert M. Beall, Ii Management For For 3 Elect Director James L. Camaren Management For For 4 Elect Director Kenneth B. Dunn Management For For 5 Elect Director J. Brian Ferguson Management For For 6 Elect Director Lewis Hay, Iii Management For For 7 Elect Director Toni Jennings Management For For 8 Elect Director Oliver D. Kingsley, Jr. Management For For 9 Elect Director Rudy E. Schupp Management For For 10 Elect Director William H. Swanson Management For For 11 Elect Director Michael H. Thaman Management For For 12 Elect Director Hansel E. Tookes, Ii Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NV ENERGY, INC. Meeting Date:MAY 10, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:NVE Security ID:67073Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Joseph B. Anderson, Jr. Management For For 2 Elect Director Glenn C. Christenson Management For For 3 Elect Director Susan F. Clark Management For For 4 Elect Director Stephen E. Frank Management For Against 5 Elect Director Brian J. Kennedy Management For For 6 Elect Director Maureen T. Mullarkey Management For For 7 Elect Director John F. O'Reilly Management For For 8 Elect Director Philip G. Satre Management For For 9 Elect Director Donald D. Snyder Management For Against 10 Elect Director Michael W. Yackira Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Amend Non-Employee Director Restricted Stock Plan Management For For 13 Ratify Auditors Management For For PG&E CORPORATION Meeting Date:MAY 14, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:PCG Security ID:69331C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David R. Andrews Management For For 2 Elect Director Lewis Chew Management For For 3 Elect Director C. Lee Cox Management For For 4 Elect Director Anthony F. Earley, Jr. Management For For 5 Elect Director Fred J. Fowler Management For For 6 Elect Director Maryellen C. Herringer Management For Against 7 Elect Director Roger H. Kimmel Management For For 8 Elect Director Richard A. Meserve Management For For 9 Elect Director Forrest E. Miller Management For For 10 Elect Director Rosendo G. Parra Management For For 11 Elect Director Barbara L. Rambo Management For For 12 Elect Director Barry Lawson Williams Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 15 Formulate EEO Policy That Does Not Include Sexual Orientation Shareholder Against Against PINNACLE WEST CAPITAL CORPORATION Meeting Date:MAY 16, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:PNW Security ID:723484101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward N. Basha, Jr. Management For For 1.2 Elect Director Donald E. Brandt Management For For 1.3 Elect Director Susan Clark-Johnson Management For For 1.4 Elect Director Denis A. Cortese Management For For 1.5 Elect Director Michael L. Gallagher Management For For 1.6 Elect Director Roy A. Herberger, Jr. Management For For 1.7 Elect Director Dale E. Klein Management For For 1.8 Elect Director Humberto S. Lopez Management For For 1.9 Elect Director Kathryn L. Munro Management For For 1.10 Elect Director Bruce J. Nordstrom Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For PPL CORPORATION Meeting Date:MAY 16, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:PPL Security ID:69351T106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederick M. Bernthal Management For For 1.2 Elect Director John W. Conway Management For For 1.3 Elect Director Steven G. Elliott Management For For 1.4 Elect Director Louise K. Goeser Management For For 1.5 Elect Director Stuart E. Graham Management For For 1.6 Elect Director Stuart Heydt Management For For 1.7 Elect Director Raja Rajamannar Management For For 1.8 Elect Director Craig A. Rogerson Management For For 1.9 Elect Director William H. Spence Management For For 1.10 Elect Director Natica von Althann Management For For 1.11 Elect Director Keith W. Williamson Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require a Majority Vote for the Election of Directors Shareholder Against For PROGRESS ENERGY, INC. Meeting Date:AUG 23, 2011 Record Date:JUL 05, 2011 Meeting Type:SPECIAL Ticker:PGN Security ID:743263105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Meeting Date:APR 17, 2012 Record Date:FEB 17, 2012 Meeting Type:ANNUAL Ticker:PEG Security ID:744573106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Albert R. Gamper, Jr. Management For For 2 Elect Director Conrad K. Harper Management For For 3 Elect Director William V. Hickey Management For For 4 Elect Director Ralph Izzo Management For For 5 Elect Director Shirley Ann Jackson Management For For 6 Elect Director David Lilley Management For For 7 Elect Director Thomas A. Renyi Management For For 8 Elect Director Hak Cheol Shin Management For For 9 Elect Director Richard J. Swift Management For For 10 Elect Director Susan Tomasky Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For SEMPRA ENERGY Meeting Date:MAY 10, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:SRE Security ID:816851109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Alan L. Boeckmann Management For For 2 Elect Director James G. Brocksmith, Jr. Management For For 3 Elect Director Donald E. Felsinger Management For For 4 Elect Director Wilford D. Godbold, Jr. Management For For 5 Elect Director William D. Jones Management For For 6 Elect Director William G. Ouchi Management For For 7 Elect Director Debra L. Reed Management For For 8 Elect Director Carlos Ruiz Management For For 9 Elect Director William C. Rusnack Management For For 10 Elect Director William P. Rutledge Management For For 11 Elect Director Lynn Schenk Management For For 12 Elect Director Luis M. Tellez Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Require Independent Board Chairman Shareholder Against For 16 Include Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against SPECTRA ENERGY CORP Meeting Date:MAY 01, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:SE Security ID:847560109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William T. Esrey Management For For 1.2 Elect Director Gregory L. Ebel Management For For 1.3 Elect Director Austin A. Adams Management For For 1.4 Elect Director Joseph Alvarado Management For For 1.5 Elect Director Pamela L. Carter Management For For 1.6 Elect Director F. Anthony Comper Management For For 1.7 Elect Director Peter B. Hamilton Management For For 1.8 Elect Director Dennis R. Hendrix Management For For 1.9 Elect Director Michael McShane Management For For 1.10 Elect Director Joseph H. Netherland Management For For 1.11 Elect Director Michael E.J. Phelps Management For For 2 Ratify Auditors Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE SOUTHERN COMPANY Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:SO Security ID:842587107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Juanita Powell Baranco Management For For 2 Elect Director Jon A. Boscia Management For For 3 Elect Director Henry A. Clark, III Management For For 4 Elect Director Thomas A. Fanning Management For For 5 Elect Director H. William Habermeyer, Jr. Management For For 6 Elect Director Veronica M. Hagen Management For For 7 Elect Director Warren A. Hood, Jr. Management For For 8 Elect Director Donald M. James Management For Against 9 Elect Director Dale E. Klein Management For For 10 Elect Director William G. Smith, Jr. Management For For 11 Elect Director Steven R. Specker Management For For 12 Elect Director Larry D. Thompson Management For For 13 Elect Director E. Jenner Wood, III Management For For 14 Ratify Auditors Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Report on Coal Combustion Waste Hazard and Risk Mitigation Efforts Shareholder Against Against 17 Report on Lobbying Payments and Policy Shareholder Against Against UIL HOLDINGS CORPORATION Meeting Date:MAY 15, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:UIL Security ID:902748102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thelma R. Albright Management For For 1.2 Elect Director Arnold L. Chase Management For Withhold 1.3 Elect Director Betsy Henley-cohn Management For For 1.4 Elect Director Suedeen G. Kelly Management For For 1.5 Elect Director John L. Lahey Management For For 1.6 Elect Director Daniel J. Miglio Management For For 1.7 Elect Director William F. Murdy Management For For 1.8 Elect Director Donald R. Shassian Management For For 1.9 Elect Director James P. Torgerson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WESTAR ENERGY, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:WR Security ID:95709T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles Q. Chandler, IV Management For For 1.2 Elect Director R.A. Edwards, III Management For For 1.3 Elect Director Sandra A.J. Lawrence Management For For 1.4 Elect Director Michael F. Morrissey Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For WISCONSIN ENERGY CORPORATION Meeting Date:MAY 03, 2012 Record Date:FEB 23, 2012 Meeting Type:ANNUAL Ticker:WEC Security ID:976657106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Bergstrom Management For For 1.2 Elect Director Barbara L. Bowles Management For For 1.3 Elect Director Patricia W. Chadwick Management For For 1.4 Elect Director Robert A. Cornog Management For For 1.5 Elect Director Curt S. Culver Management For For 1.6 Elect Director Thomas J. Fischer Management For For 1.7 Elect Director Gale E. Klappa Management For For 1.8 Elect Director Ulice Payne, Jr. Management For For 1.9 Elect Director Mary Ellen Stanek Management For For 2 Adopt Majority Voting for Uncontested Election of Directors Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For XCEL ENERGY INC. Meeting Date:MAY 16, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:XEL Security ID:98389B100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Gail Koziara Boudreaux Management For For 2 Elect Director Fredric W. Corrigan Management For For 3 Elect Director Richard K. Davis Management For For 4 Elect Director Benjamin G.S. Fowke, III Management For For 5 Elect Director Albert F. Moreno Management For For 6 Elect Director Christopher J. Policinski Management For For 7 Elect Director A. Patricia Sampson Management For For 8 Elect Director James J. Sheppard Management For For 9 Elect Director David A. Westerlund Management For For 10 Elect Director Kim Williams Management For For 11 Elect Director Timothy V. Wolf Management For For 12 Ratify Auditors Management For For 13 Eliminate Cumulative Voting Management For For 14 Eliminate Class of Preferred Stock Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Require Independent Board Chairman Shareholder Against For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Universal Trust By (Signature and Title)*/s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 24, 2012 * Print the name and title of each signing officer under his or her signature.
